Citation Nr: 1524624	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-13 042	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a February 26, 2014 Board decision that denied entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Moving party represented by:  Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1974 to October 1975.

2.  On March 18, 2014, a motion for revision of a February 26, 2014 decision of the Board based on clear and unmistakable error (CUE) was filed.

3.  In December 2014, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") vacated and remanded February 26, 2014 Board decision with respect to the claim for an initial rating in excess of 30 percent for PTSD.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2014).

The Court has vacated and remanded the February 26, 2014 Board decision with respect to the claim for an initial rating in excess of 30 percent for PTSD that was challenged on the basis of clear and unmistakable error in the moving party's motion.  Thus, there is no final decision for the Board to review on the basis of clear and unmistakable error.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.

ORDER

The motion is dismissed.




	                       ____________________________________________
	BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



